 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    LISA WAN,                                           No. 2:17-cv-1677-EFB
12                        Plaintiff,
13            v.                                          ORDER RE SETTLEMENT & DISPOSITION
14    AT&T WEST DISABILITY BENEFITS
      PROGRAM, et al.,
15
                          Defendants.
16

17

18

19           On January 23, 2019, the parties notified the court that this case has settled in its entirety.
20   See ECF No. 40.
21           The court now orders that dispositional documents are to be filed not later than thirty (30)
22   days from the date of this order.
23           All hearing dates heretofore set in this matter, including the January 31, 2019 hearing on
24   the cross-motions for summary judgment, are VACATED.
25   /////
26   /////
27   /////
28
 1         FAILURE TO COMPLY WITH THIS ORDER MAY BE GROUNDS FOR THE
 2   IMPOSITION OF SANCTIONS ON ANY AND ALL COUNSEL OR PARTIES WHO
 3   CONTRIBUTED TO THE VIOLATION OF THIS ORDER.
 4         IT IS SO ORDERED.
 5   DATED: January 24, 2019.
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                       2
